                Case 1:20-cv-10392-LGS Document 7 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 HENRY TUCKER,                                                    :
                                              Plaintiff,          :
                                                                  :   20 Civ. 10392 (LGS)
                            -against-                             :
                                                                  :        ORDER
 JEFFERS, INC.,                                                   :
                                              Defendant.          :
 --------------------------------------------------------------   X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for February 18, 2021, and no joint letter

and case management plan were filed as required by the Order at Dkt. No. 6;

        WHEREAS, Defendant has not appeared, and Plaintiff has not filed any proof of service on the

docket. It is hereby

        ORDERED that if Plaintiff has been in communication with Defendant, then the parties shall

file the joint status letter and proposed case management plan as soon as possible and no later than

February 16, 2021, at noon. If Plaintiff has not been in communication with Defendant, he shall file a

status letter regarding his efforts to serve Defendant and request an adjournment of the initial conference

as soon as possible and no later than February 16, 2021, at noon.

Dated: February 12, 2021
       New York, New York
